Ellis, J.
(concurring) — I concur in the result reached by the majority, but solely on the ground of contributory negligence which, it seems to me, was established regardless of the rule announced in Budman v. Seattle Elec. Co., 61 Wash. 281, 112 Pac. 356. I can see no good reason for limiting the rule stated in that case to employees of the railway company. The fact that employees of the city are at work upon the street in plain view of a street car motorman or the driver of a vehicle ought to impose a greater degree of care upon such motorman or driver than in case of a pedestrian not preoccupied with any task. Burger v. Taxicab Motor Co., 66 Wash. 676, 120 Pac. 519. Employees of the railway company have no higher right to work upon the street than employees of the city, and are entitled to no greater consideration from the railway company.
Main, J. — I concur in the views expressed by Judge Ellis.
Fullerton, J., dissents.